            Case 2:18-cr-00318-JCM-DJA Document 58 Filed 12/26/19 Page 1 of 5



1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    EVERETT GOODEN
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
                                               ***
8

9    UNITED STATES OF AMERICA,            )                2:18-CR-00318-JCM-DJA
                                          )
10
                                          )
11               Plaintiff,               )
                                          )                STIPULATION AND ORDER TO
12   v.                                   )                CONTINUE SENTENCING
                                          )
13   EVERETT GOODEN,                      )
                                          )
14                                        )
                                          )                (First Request)
15
                 Defendant.               )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between EVERETT GOODEN, Defendant, by
17

18   and through his counsel OSVALDO E. FUMO, ESQ, and the United States of America, KEVIN

19   SCHIFF, Assistant United States Attorney, that Sentencing in the above-captioned matter
20
     currently scheduled for January 8, 2020, at the hour of 10:00 a.m., be vacated and continued to
21
     30 days or to a date and time to be set by this Honorable Court.
22
            This Stipulation is entered into for the following reasons:
23

24          1. Counsel for defendant has spoken to his client and he has no objection to this

25              continuance.
26
            2. Defendant Gooden is currently in custody in Pahrump and does not object to the
27
                continuance.
28


                                                     -1-
     Case 2:18-cr-00318-JCM-DJA Document 58 Filed 12/26/19 Page 2 of 5



1    3. Counsel has spoken to AUSA Kevin Schiff and he has no objection to the
2
        continuance.
3
     4. Counsel will need additional time to adequately prepare for sentencing and confer
4

5
        with his client regarding the issues and concerns he has on the presentence

6       investigation report.
7    5. Denial for this request for continuance would deny the parties herein time and the
8
        opportunity within which to effectively and thoroughly research and prepare for trial
9
        in this case, taking into account the exercise of due diligence.
10

11   6. Additionally, denial of this request for continuance would result in a miscarriage of

12      justice.
13
     7. For all the above-stated reasons, the ends of justice would best be served by a
14
        continuance of the sentencing date.
15
     8. The additional time requested by this stipulation, is excludable in computing the time
16

17      within which the trial herein must commence pursuant to the Speedy Trial Act, 18

18      U.S.C. 3161(h)(8) (A), considering the factors under 18 U.S.C. 3161 (h)(8)(B)( i)
19
        and 3161 (h)(8)(B)(iv).
20
        ///
21

22

23      ///
24

25

26
        ///
27

28


                                              -2-
          Case 2:18-cr-00318-JCM-DJA Document 58 Filed 12/26/19 Page 3 of 5



1         9. This is the first request for a continuance of the sentencing date in this case.
2
          DATED this 23rd day of December 2019.
3

4
     PITARO & FUMO, CHTD.                        UNITED STATES ATTORNEY
5

6

7
           /s/                                         /s/
     OSVALDO E. FUMO, ESQ.                       KEVIN SCHIFF, ESQ.
8    601 LAS VEGAS BOULEVARD, SOUTH              ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
9    ATTORNEY FOR DEFENDANT                      LAS VEGAS, NEVADA 89101
10
     EVERETT GOODEN

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -3-
            Case 2:18-cr-00318-JCM-DJA Document 58 Filed 12/26/19 Page 4 of 5



1
     UNITED STATES OF AMERICA,            )                2:18-CR-00318-JCM-DJA
2
                                          )
3                                         )
                 Plaintiff,               )
4                                         )            FINDINGS OF FACT AND
     v.                                   )            CONCLUSIONS OF LAW
5                                         )
     EVERETT GOODEN,                      )
6                                         )
                                          )
7                                         )                (First Request)
                 Defendant.               )
8    ___________________________________ )
9
                                           FINDINGS OF FACT
10
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds:
12
            1. Counsel for defendant has spoken to his client and he has no objection to this
13
                continuance.
14
            2. Defendant Gooden is currently in custody in Pahrump and does not object to the
15

16              continuance.

17          3. Counsel has spoken to AUSA Kevin Schiff and he has no objection to the
18
                continuance.
19
            4. Counsel will need additional time to adequately prepare for sentencing and confer
20
                with his client regarding the issues and concerns he has on the presentence
21

22              investigation report.

23          5. Denial for this request for continuance would deny the parties herein time and the
24
                opportunity within which to effectively and thoroughly research and prepare for trial
25
                in this case, taking into account the exercise of due diligence.
26

27
            6. Additionally, denial of this request for continuance would result in a miscarriage of

28              justice.

                                                     -4-
            Case 2:18-cr-00318-JCM-DJA Document 58 Filed 12/26/19 Page 5 of 5



1           7. For all the above-stated reasons, the ends of justice would best be served by a
2
                continuance of the sentencing date.
3
            8. The additional time requested by this stipulation, is excludable in computing the time
4

5
                within which the trial herein must commence pursuant to the Speedy Trial Act, 18

6               U.S.C. 3161(h)(8) (A), considering the factors under 18 U.S.C. 3161 (h)(8)(B)( i)
7               and 3161 (h)(8)(B)(iv).
8
                This is the first request for a continuance of the sentencing date in this case.
9
                                              CONCLUSIONS OF LAW
10

11          The end of justice served by granting said continuance outweigh the best interest of the

12   public and defendants in a speedy trial since the failure to grant said continuance would likely

13   result in a miscarriage of justice, would deny the parties herein sufficient time and the

14   opportunity within which to be able to effectively and thoroughly prepare for sentencing taking

15   into account the exercise of due diligence.

16          The continuance sought herein is excludable under the Speedy Trial Act, Title 18 U.S.C.

17   3161(h)(8) (A), considering the factors under title 18 U.S.C. 3161 (h)(8)(B)( i) and 3161

18   (h)(8)(B)(iv).

19                                                 ORDER

20

21          IT IS ORDERED that Sentencing currently scheduled for January 8, 2020 at the hour of

22
                                             February
     10:00 a.m., be vacated and continued to this ______2,
                                                        day2020
                                                             of________________________, 2020

23   at the hour of ______                     6A.
                           a/p.m. in Courtroom ______.
                    10:00 AM

24
                   December
            DATED this        26,of2019.
                       ________     _____________________, 2019.
25

26

27
                                                   U.S. DISTRICT JUDGE
28


                                                      -5-
